DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of invention of Group I, species C1 (configuration of a cathodic system as shown in Figs. 1-2), species PC1 (current provided to the controller via a top side power source) and species A1 (anode directly mounted to the subsea structure), the elected species encompassed by claims 1-2, 5-12, 16-17 and 19-20, in the reply filed on 12/15/2020 is acknowledged.  However, since claim 10 is depended upon non-elected claim 4, claims encompassed by the elected species would correctly be 1-2, 5-9, 11-12, 16-17 and 19-20.

Claim Objections
Claims 1, 6 and 20 are objected to because of the following informalities:  
- regarding claim 1, the phrase “via monitoring” needs to be amended as --via the monitoring-- to avoid any confusion;
- regarding claim 6, it is preferred to insert --the-- before “monitoring; and
- regarding claim 20, it is preferred to insert –the-- before “monitoring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-2, 5-9, 12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 8,154,296) in view of Caldwell et al. (US 3,769,521).   Guo’s invention is directed to a method and system of monitoring cathodic protection (CP) of an item located underwater (subsea) at a facility, wherein instantaneous and real-time monitoring of the level of CP is achievable and wherein  overprotection or underprotection of the subsea item can be quickly detected and rectified (c. 1, l. 6-10 and c. 2, l. 23-30).   Guo further discloses in c. 1, l. 12-16 metal items known to be prone to corrosion due to the electrolytic nature of the surrounding liquid, in c. 1, l. 30-42 effective CP of subsea equipment until a potential of 800 MV being attained and the necessary monitoring of potentials on the equipment to ensure that the required CP is met, and in c. 3, l. 8-16 and c. 1, l. 52-58 and claim 7 collecting data obtained via the monitoring to a surface location, for example topside facilities such as a master control station “a controller” located onshore or on a vessel or rig to provide remote condition monitoring and diagnostics for the CP monitoring to thereby determine the cathodic protection level of the item of the item requiring cathodic protection.    Guo does not explicitly detail the step of using the controller to control voltage levels applied to the subsea item as recited in claim 1.  Caldwell discloses a cathodic protection system for an underwater installation comprising a controller for regulating the level of cathodic protection provided and a reference cell for monitoring the system, wherein the controller may be installed above the water’s surface (abstract; and c. 2, l. 26-52 and paragraph crossing c. 6-7), and the underwater installation .
	As to the subject of each of claims 2 and 17, Caldwell discloses it in paragraph crossing c. 4-5.
	As to the subject of claim 5, Caldwell discloses it in Fig. 3.
	As to the subject of claim 6, Guo discloses it in c. 2, l. 49-61 and c. 3, l. 23-29.
As to the subject of each of claims 7 and 19, Caldwell discloses it in paragraph crossing c. 1-2 and in paragraph crossing c. 4-5.
	As to the subject of each of claims 8 and 20, Caldwell discloses it in Fig. 3.
As to the subject of claim 9, Caldwell discloses it as potentiometer 83 in Fig. 3 and in paragraph crossing c. 7-8
As to the subject of claim 12, Guo discloses it c. 1, l. 30-42.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo ‘296 as modified by Caldwell ‘521 as applied to claims 1-2, 5-9, 12, 16-17 and 19-20 above, and further in view of Russell et al. (US 7,285,203).   The difference between the references as applied above and the instant claim is the recited limitation.   Russell discloses in a method of controlling cathodic protection being applied to a metal structure having a surface disposed in an electrolytic .

Conclusion
Claims 1-2, 5-9, 11-12, 16-17 and 19-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795